2013 UT App 234
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF D.M., A PERSON UNDER
                      EIGHTEEN YEARS OF AGE
                            ____________

                               M.H.,
                             Appellant,
                                 v.
                           STATE OF UTAH,
                             Appellee.

                        Per Curiam Decision
                          No. 20130593‐CA
                      Filed September 26, 2013

            Third District Juvenile, Tooele Department
                  The Honorable Mark W. May
                            No. 1077146

          David J. Angerhofer, Attorney for Appellant
       John E. Swallow and Carol L.C. Verdoia, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

           Before JUDGES DAVIS, MCHUGH, and VOROS.


PER CURIAM:

¶1      M.H. (Mother) appeals the termination of her parental
rights. She asserts that there was insufficient evidence to support
the grounds for terminating her parental rights and the conclusion
that it was in the best interest of the child to terminate her parental
rights.

¶2    “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against the
                             In re D.M.


clear weight of the evidence or leave the appellate court with a firm
and definite conviction that a mistake has been made.’” In re B.R.,
2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We “review the
juvenile court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous only when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Further, we give the juvenile court a “‘wide
latitude of discretion as to the judgments arrived at’ based upon
not only the court’s opportunity to judge credibility firsthand, but
also based on the juvenile court judges’ ‘special training,
experience and interest in this field.’” Id. (citations omitted).
Finally, “[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of the
evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      Mother asserts that there was insufficient evidence to
support the determination that Mother was an unfit parent. The
evidence in the record supports the juvenile court’s determination.1
Utah Code section 78A‐6‐508(2)(e) states that in making its decision
concerning whether a parent is unfit, the juvenile court shall
consider “whether the parent is incarcerated as a result of a
conviction of a felony, and the sentence is of such length that the
child will be deprived of a normal home for more than one year.”
Utah Code Ann. § 78A‐6‐508(2)(e) (LexisNexis 2012). Testimony
demonstrated that Mother was not scheduled to complete her
sentence until well after that one‐year period. Mother argues that
if she completed certain programs, she anticipated being released



1. The court also determined that other grounds supported the
termination of Mother’s parental rights. Mother alleges that there
was insufficient evidence to support those grounds. However,
because the evidence supports the juvenile court’s determination
that Mother was unfit, we do not review these other grounds. See
In re F.C., 2003 UT App 397, ¶ 6, 81 P.3d 790 (noting that any single
ground is sufficient to terminate parental rights).




20130593‐CA                      2                2013 UT App 234
                             In re D.M.


early from prison, and if that was the case she would have spent
just less than one year in prison. Mother presented no supporting
documentary evidence that her sentence would end less than a year
after it began. Furthermore, Mother used methamphetamine a
mere three weeks after D.M. was born.2 This use of
methamphetamine such a short period after D.M.’s birth is
exacerbated by the fact that Mother has either lost custody or lost
parental rights to ten previous children. Based on the totality of the
evidence, the juvenile court could reasonably conclude that Mother
has not yet learned to put the needs of her children above her own.
Thus, evidence in the record supports the juvenile court’s
determination that Mother was unfit. See In re B.R., 2007 UT 82,
¶ 12.

¶4     Mother next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in the best
interest of D.M. to terminate Mother’s parental rights. Based upon
Mother’s incarceration, her failure to begin any drug treatment
program, and her failure to alter her behavior after losing custody
or her parental rights to ten previous children, the evidence
supports the finding that Mother was not ready to parent D.M. On
the other hand, D.M.’s foster parents love her, provide for her
needs, have established a bond with her, and wish to adopt her.
These and other facts appearing in the record support the juvenile
court’s determination that it is in D.M.’s best interest to terminate
Mother’s parental rights.

¶5     Affirmed.




2. Mother testified that this was the first time she had used drugs
“in forever.” However, the father of the child testified that he had
used drugs with Mother on at least one other occasion. The juvenile
court also expressed disbelief of Mother’s testimony that she was
caught the one time she used drugs.




20130593‐CA                       3               2013 UT App 234